
	
		II
		110th CONGRESS
		1st Session
		S. 1030
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the disposition of the
		  Federal property located in Anne Arundel County, Maryland, a portion of which
		  is currently used by the District of Columbia as the Oak Hill juvenile
		  detention facility.
	
	
		1.Disposition of Oak Hill property
			(a)In generalThe Oak Hill property shall be disposed of
			 as follows:
				(1)The portion of the property which is
			 located west of the Baltimore-Washington Parkway shall be transferred to the
			 jurisdiction of the Director of the National Park Service, who shall use such
			 portion for parkland purposes.
				(2)Subject to subsection (b), the portion of
			 the property which is located east of the Baltimore-Washington Parkway and 200
			 feet and further north of the Patuxent River shall be transferred to the
			 Secretary of the Army (acting through the Chief of Engineers) for use by the
			 Director of the National Security Agency.
				(3)The portion of the property which is
			 located east of the Baltimore-Washington Parkway and south of the portion
			 described in paragraph (2) shall be transferred to the jurisdiction of the
			 Administrator of General Services, who shall in turn convey such portion to
			 Anne Arundel County, Maryland, in accordance with subsection (c).
				(b)Payment for construction of new juvenile
			 detention facility for District of ColumbiaAs a condition of the transfer under
			 subsection (a)(2), the Director of the National Security Agency shall enter
			 into an agreement with the Mayor of the District of Columbia under
			 which—
				(1)the juvenile detention facility for the
			 District of Columbia currently located on the Oak Hill property shall be
			 closed; and
				(2)subject to appropriations, the Agency shall
			 pay for the construction of a replacement facility at a site to be determined
			 within the District of Columbia.
				(c)Conveyance of portion of property to Anne
			 Arundel County
				(1)In generalThe Administrator of General Services shall
			 convey, without consideration, to Anne Arundel County, Maryland, all right,
			 title, and interest of the United States in and to that portion of the Oak Hill
			 property referred to in subsection (a)(3).
				(2)Terms and conditions of
			 conveyanceThe conveyance
			 under paragraph (1) shall be carried out under such terms and conditions as may
			 be agreed to by the Administrator and Anne Arundel County, except that, as a
			 condition of the conveyance—
					(A)Anne Arundel County shall agree to dedicate
			 a portion of the property which is adjacent to the Patuxent River to parkland
			 and recreational use; and
					(B)Anne Arundel County shall agree to
			 reimburse the National Security Agency for the amounts paid by the Agency under
			 subsection (b) for the construction of a new juvenile detention facility for
			 the District of Columbia, but only if the County makes 25 percent or more of
			 the property conveyed under this subsection available for purposes other than
			 open space or recreational use.
					2.Oak Hill property definedIn this Act, the term Oak Hill
			 property means the Federal property consisting of approximately 800
			 acres near Laurel, Maryland, a portion of which is currently used by the
			 District of Columbia as a juvenile detention facility, and which is shown on
			 Map Number 20 in the records of the Department of Assessments and Taxation, Tax
			 Map Division, of Anne Arundel County.
		
